IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: DESIGNATION OF CHAIR             : No. 281
                                        :
AND VICE-CHAIR OF DISCIPLINARY          : DISCIPLINARY BOARD APPOINTMENT
                                        : DOCKET
BOARD                                   :


                                   ORDER


PER CURIAM:


            AND NOW, this 21st day of January, 2015, Howell K. Rosenberg, Esquire,

is hereby designated as Chair and Jane Gowen Penny, Esquire, as Vice-Chair of the

Disciplinary Board, commencing January 29, 2015.